DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 11, 2022 has been entered. Claims 1-3, 20-29, 31-37 are pending in the application, claim 33 is withdrawn as they are directed to non-elected inventions or species. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 20-24, 26-29, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Colliver (US 5078685) in view of Meguro (US 2002/0087076) and further in view of Cox (US 8262612).
Regarding claim 1, Colliver discloses a method for treating a vasospasm during a medical procedure (Col 2, lines 55-68), comprising: advancing a catheter (10, Fig 1) within a vessel of a patient (Col 2, line 51-Col 3, line 2) by tracking said microcatheter over a guidewire within said patient, said microcatheter including a guidewire passage (22, Fig 2) (Col 3, lines 23-27); said catheter having an elongated body (12, Fig 1) including a distal region comprising 1) a first uniform cylindrical portion (46, Fig 2) having a diameter larger than that of a proximal region of said elongated body (See Fig 2), 2) a first tapered portion (44 that is closer to distal end 28, Fig 2) increasing in diameter in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 2), and 3) a second tapered portion (44 that is closer to the proximal end, Fig 2) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 2); said catheter having a delivery passage (22, Fig 2) having an opening (See opening at distal end 28 in Figs 2 and 3) at a distal tip (28, Fig 2) of the catheter (Col 2, lines 40-44); said distal region being entirely and directly exposed to an internal wall of said vessel (See Fig 2; there is no sheath or outer catheter between the distal region and vessel wall); delivering a liquid solution through the delivery passage and out the opening at the distal tip (Col 2, lines 40-44) and, advancing either said first tapered portion or said second tapered portion of said distal region into said vasospasm to thereby increase a diameter of said vasospasm (Col 2, line 51-Col 3, line 2).
Colliver is silent regarding the catheter being a microcatheter and wherein said first tapered portion has a first length that is longer than a second length of said second tapered portion; and a separate guidewire and delivery passage as required by the claim language.
Meguro teaches a method for treating a vasospasm (Para 0019), comprising: advancing a microcatheter (A, Fig 4; Para 0051) within a vessel of a patient (Para 0080); said microcatheter having an elongated body (5c, Fig 4) including a distal region comprising 1) a first uniform cylindrical portion (5d, Fig 4) having a diameter larger than that of said elongated body (See Fig 4), 2) a first tapered portion (5a, Fig 4) increasing in diameter in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 4), and 3) a second tapered portion (Ep, Fig 4) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 4); wherein said first tapered portion has a first length that is longer than a second length of said second tapered portion (See Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Colliver to be a microcatheter wherein the first tapered portion has a first length that is longer than a second length of said second tapered portion as taught by Meguro in order to have a microcatheter that can be inserted into a fragile blood vessel (Para 0002).
The modified invention of Colliver and Meguro disclose all of the elements of the invention as discussed above, however is silent regarding a separate guidewire and delivery passage as required by the claim language.
Cox teaches a catheter (400, Fig 4A) for treating a vascular condition during a medical procedure comprising advancing a catheter within a vessel of a patient by tracking said microcatheter over a guidewire within said patient (Col 6, lines 36-50), said catheter including a guidewire passage (412, Fig 4A); said microcatheter having a delivery passage (404, Fig 4A) having an opening at a distal tip of the microcatheter; delivering a liquid solution through the delivery passage and out the opening at the distal tip (Col 6, lines 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main lumen disclosed by Colliver and Meguro to instead be a separate delivery lumen and guidewire lumen as taught by Cox in order to have a rapid exchange catheter that reduced the time it takes to swap devices over the guidewire (Col 6, lines 47-50).
Regarding claim 2, the modified invention of Colliver, Meguro, and Cox discloses said distal region (44 and 46, Fig 2 –Colliver as modified by Meguro) further comprises a second uniform cylindrical portion (28, Fig 2 -Colliver) located distally adjacent to said first tapered portion; wherein said second uniform cylindrical portion is smaller in diameter than said first uniform cylindrical portion (See Fig 3).
Regarding claim 3, the modified invention of Colliver, Meguro, and Cox discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first tapered portion has a length within an inclusive range of 1 to 5 cm. 
Meguro teaches said first tapered portion (5a, Fig 4 -Meguro) has a length within an inclusive range of 1 to 5 cm (Para 0052 -Meguro).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tapered portion disclose by Colliver and Meguro to be 1 to 5 cm as further taught by Meguro in order to have a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
Regarding claim 20, the modified invention of Colliver, Meguro, and Cox discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first tapered portion has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of said microcatheter. 
Meguro teaches said first tapered portion (5a, Fig 4 –Meguro) has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of the microcatheter (Para 0050 -Meguro).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tapered portion disclose by Colliver, Meguro, and Cox to have a taper angle of 5 to 60 degrees as further taught by Meguro in order to have a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
Regarding claim 21, the modified invention of Colliver, Meguro, and Cox discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first tapered portion has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of said microcatheter. 
Meguro teaches said first tapered portion (5a, Fig 4 –Meguro) has a taper angle within an inclusive range of 5 to 8.24 degrees relative to a longitudinal axis of the microcatheter (Para 0050 -Meguro).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tapered portion disclose by Colliver, Meguro, and Malisch to have a taper angle of 5 to 8.24 degrees as further taught by Meguro in order to have a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
Regarding claim 22, the modified invention of Colliver, Meguro, and Cox discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said second tapered portion has a second taper angle of 7.7 degrees relative to a longitudinal axis of the microcatheter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a second taper angle to be 7.7 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, the modified invention of Colliver, Meguro, and Cox discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said second tapered portion has a second taper angle of 7.7 degrees relative to a longitudinal axis of said microcatheter, and wherein said second taper angle is less than said first taper angle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a second taper angle to be 7.7 degrees and less than said first taper angle since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 24, the modified invention of Colliver, Meguro, and Cox discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said distal region is coated with a hydrophilic coating.
Meguro teaches microcatheter (A, Fig 4) wherein a distal region is coated with a hydrophilic coating (Para 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal region disclosed by Colliver, Meguro, and Cox to include a hydrophilic coating as taught by Meguro in order to have a microcatheter that has improved sliding motion (Para 0057).
Regarding claim 26, Colliver discloses a method for treating a vasospasm during a medical procedure (Col 2, lines 55-68), comprising: advancing a catheter (10, Fig 1) within a vessel of a patient (Col 2, line 51-Col 3, line 2) by tracking said microcatheter over a guidewire within said patient, said microcatheter including a guidewire passage (22, Fig 2) (Col 3, lines 23-27); said catheter having an elongated body (12, Fig 1) including a distal region comprising 1) a first uniform cylindrical portion (46, Fig 2) having a diameter larger than that of a proximal region of said elongated body (See Fig 2), 2) a first tapered portion (44 that is closer to distal end 28, Fig 2) increasing in diameter in a non-linear manner (See annotated Fig 2; the taper 44 has a slight curve as can be seen compared to the perforated linear line) in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 2), and 3) a second tapered portion (44 that is closer to the proximal end, Fig 2) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 2); said catheter having a delivery passage (22, Fig 2) having an opening (See opening at distal end 28 in Figs 2 and 3) at a distal tip (28, Fig 2) of the catheter (Col 3, lines 24-28; the passage can be used to deliver a guidewire through the catheter); said distal region being entirely and directly exposed to an internal wall of said vessel (See Fig 2; there is no sheath or outer catheter between the distal region and vessel wall); and, advancing either said first tapered portion or said second tapered portion of said distal region into said vasospasm to thereby increase a diameter of said vasospasm (Col 2, line 51-Col 3, line 2).
Colliver is silent regarding the catheter being a microcatheter and wherein said first tapered portion has a first length that is longer than a second length of said second tapered portion; and a separate guidewire and delivery passage as required by the claim language.
Meguro teaches a method for treating a vasospasm (Para 0019), comprising: advancing a microcatheter (A, Fig 4; Para 0051) within a vessel of a patient (Para 0080); said microcatheter having an elongated body (5c, Fig 4) including a distal region comprising 1) a first uniform cylindrical portion (5d, Fig 4) having a diameter larger than that of said elongated body (See Fig 4), 2) a first tapered portion (5a, Fig 4) increasing in diameter in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 4), and 3) a second tapered portion (Ep, Fig 4) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 4); wherein said first tapered portion has a first length that is longer than a second length of said second tapered portion (See Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Colliver to be a microcatheter wherein the first tapered portion has a first length that is longer than a second length of said second tapered portion as taught by Meguro in order to have a microcatheter that can be inserted into a fragile blood vessel (Para 0002).
The modified invention of Colliver and Meguro disclose all of the elements of the invention as discussed above, however is silent regarding a separate guidewire and delivery passage as required by the claim language.
Cox teaches a catheter (400, Fig 4A) for treating a vascular condition during a medical procedure comprising advancing a catheter within a vessel of a patient by tracking said microcatheter over a guidewire within said patient (Col 6, lines 36-50), said catheter including a guidewire passage (412, Fig 4A); said microcatheter having a delivery passage (404, Fig 4A) having an opening at a distal tip of the microcatheter; delivering a liquid solution through the delivery passage and out the opening at the distal tip (Col 6, lines 29-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main lumen disclosed by Colliver and Meguro to instead be a separate delivery lumen and guidewire lumen as taught by Cox in order to have a rapid exchange catheter that reduced the time it takes to swap devices over the guidewire (Col 6, lines 47-50).

    PNG
    media_image1.png
    388
    811
    media_image1.png
    Greyscale

Regarding claim 27, the modified invention of Colliver, Meguro, and Cox discloses said first tapered portion (5a, Fig 4 -Meguro) has a first length that is longer than a second length of said second tapered portion (Ep, Fig 4 -Meguro) (See Fig 4 -Meguro).
Regarding claim 28, the modified invention of Colliver, Meguro, and Cox discloses said distal region (44 and 46, Fig 2 –Colliver as modified by Meguro) further comprises a second uniform cylindrical portion (28, Fig 2 -Colliver) located distally adjacent to said first tapered portion; wherein said second uniform cylindrical portion is smaller in diameter than said first uniform cylindrical portion (See Fig 3).
Regarding claim 29, the modified invention of Colliver, Meguro, and Cox discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first tapered portion has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of said microcatheter. 
Meguro teaches said first tapered portion (5a, Fig 4 –Meguro) has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of the microcatheter (Para 0050 -Meguro).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tapered portion disclose by Colliver, Meguro, and Cox to have a taper angle of 5 to 60 degrees as further taught by Meguro in order to have a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
Regarding claim 34, said first tapered portion (44 that is closer to distal end 28, Fig 2 -Colliver) increases in diameter in a non-linear manner (See annotated Fig 2 above; the taper 44 has a slight curve as can be seen compared to the perforated linear line).
Regarding claim 35, said second tapered portion (44 that is closer to the proximal end, Fig 2 -Colliver) decreases in diameter in a non-linear manner (See annotated Fig 2 above; the taper 44 has a slight curve as can be seen compared to the perforated linear line).
Regarding claim 36, said second tapered portion (44 that is closer to the proximal end, Fig 2 -Colliver) decreases in diameter in a non-linear manner (See annotated Fig 2 above; the taper 44 has a slight curve as can be seen compared to the perforated linear line).
Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Colliver (US 5078685) in view of Meguro (US 2002/0087076) and further in view of Cox (US 8262612) and further in view of Jun (“Endovascular Treatment of Medically Refractory Cerebral Vasospasm Following Aneurysmal Subarachnoid Hemorrhage”).
Regarding claim 25, the modified invention of Colliver, Meguro, and Cox discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said advancing said microcatheter within said vessel of said patient is preceded by reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel, and selecting said microcatheter based with diameter of its distal region of said optimal size. 
Jun teaches advancing said microcatheter within said vessel of said patient is preceded by reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm (Page 1912, Para 2, lines 1-4), determining an optimal size of said vessel (Page 1912, Para 4, lines 1-9), and selecting said microcatheter based with diameter of its distal region of said optimal size (Page 1912, Para 5 –Para 6; the type of microcatheter used is based on the severity of the CV which is calculated using the baseline or optimal diameter of the vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colliver and Meguro to include reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel, and selecting said microcatheter based with diameter of its distal region of said optimal size as taught by Jun in order to have a method that is safe and has a low complication rate (Page 1916, Para 2).
Claims 31, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Colliver (US 5078685) in view of Meguro (US 2002/0087076).
Regarding claim 31, Colliver discloses a method for treating a vasospasm during a medical procedure (Col 2, lines 55-68), comprising: advancing a catheter (10, Fig 1) within vessel of a patient; said catheter having an elongated body (12, Fig 1) including a distal region comprising 1) a first uniform cylindrical portion (46, Fig 2) having a diameter larger than that of a proximal region of said elongated body (See Fig 2), 2) a first tapered portion (44 that is closer to distal end 28, Fig 2) increasing in diameter in a non-linear manner (See annotated Fig 2; the taper 44 has a slight curve as can be seen compared to the perforated linear line) in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 2), and 3) a second tapered portion (44 that is closer to the proximal end, Fig 2) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 2); said catheter having a delivery passage (22, Fig 2) having an opening (See opening at distal end 28 in Figs 2 and 3) at a distal tip (28, Fig 2) of the catheter; said distal region being entirely and directly exposed to an internal wall of said vessel (See Fig 2; there is no sheath or outer catheter between the distal region and vessel wall); delivering a liquid solution through the delivery passage and out the opening at the distal tip (Col 2, lines 40-44); and, advancing said first tapered portion or said second tapered portion of said distal region into said vasospasm to thereby increase a diameter of said vasospasm (Col 2, line 51-Col 3, line 2).
Colliver is silent regarding the catheter being a microcatheter.
Meguro teaches a method for treating a vasospasm (Para 0019), comprising: advancing a microcatheter (A, Fig 4; Para 0051) within a vessel of a patient (Para 0080); said microcatheter having an elongated body (5c, Fig 4) including a distal region comprising 1) a first uniform cylindrical portion (5d, Fig 4) having a diameter larger than that of said elongated body (See Fig 4), 2) a first tapered portion (5a, Fig 4) increasing in diameter in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 4), and 3) a second tapered portion (Ep, Fig 4) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 4); wherein said first tapered portion has a first length that is longer than a second length of said second tapered portion (See Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Colliver to be a microcatheter as taught by Meguro in order to have a microcatheter that can be inserted into a fragile blood vessel (Para 0002).

    PNG
    media_image1.png
    388
    811
    media_image1.png
    Greyscale

Regarding claim 32, the modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said secondPage 4 of 10IIPG-1-110281Inventor(s): Mayank Goyal et al.PATENTApp. No.: 15/967,386Atty Docket: 388700-596 Art Unit: 3783tapered portion has a taper angle which is smaller than said taper angle of said first tapered portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a taper angle of said second tapered portion to be smaller than said taper angle of said first tapered portion since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 37, the modified invention of Colliver and Meguro discloses said second tapered portion (44 that is closer to the proximal end, Fig 2 -Colliver) decreases in diameter in a non-linear manner (See annotated Fig 2 above; the taper 44 has a slight curve as can be seen compared to the perforated linear line).
Response to Arguments
Applicant’s arguments regarding Colliver, Meguro, or Malisch failing to teach a separate guidewire passage and delivery passage have been fully considered but are moot in view of the current rejection that relies on Cox to teach the limitation.
Applicant’s arguments regarding the prior art of record fails to teach the increasing/decreasing of the taper in a non-linear manner have been fully considered but is not persuasive. Applicant asserts that the asserted taper portions 42 increase/decrease in a linear manner. Examiner notes that the first and second tapered portions are indicated as elements 44 in Colliver. In Colliver the tapers 44 have a slight curved shape and are thus non-linear. This is highlighted in the annotated Fig 2 wherein a slight curve can be observe compared to the perforated linear line. Thus, Colliver teaches the new limitations in claims 26, 31, and 34-37.

    PNG
    media_image1.png
    388
    811
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783